DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that it is unknown what is being claimed in Claim 37.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  A rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).  It is noted that a prior art rejection of Claim 37 under 35 USC 103(a) has not been made since there is a great deal of confusion as to what is being claimed in Claim 37.  It is also noted that Claim 37 is rejected under 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 recites the limitation “green olives non-processed by means of alkaline treatment” in line 4.  The disclosure at the time of filing does not provide adequate written description for the green olives to be processed absent the presence of alkaline treatment.  The disclosure at the time of filing only provides examples of the green olives to be pressed in the presence of alkaline treatment (Specification, Page 14, lines 21-24) (Specification, Page 17, lines 28-34).  Therefore, the limitations “green olives non-processed by means of alkaline treatment” constitute new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites the limitation “green olives non-processed by means of alkaline treatment” in line 4.  The term “non-processed” renders the claim unclear.  It is unclear if the term “non-processed” means that the green olives are processed without means of alkaline treatment or if the green olives are not processed.
Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 37 recites the limitation “green olives non-processed by means of alkaline treatment with or without lactic acid fermentation” in lines 4-5.  Claim 32 recites the limitation “wherein the vegetal product is selected from the group consisting of table olives” in lines 5-6.  The green olives of Claim 37 fails to further limit the table olives of .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Senger et al. US 4,473,591 (cited on Information Disclosure Statement filed January 27, 2020) in view of NPL Von Elbe et al., “Chemistry of Color Improvement in Thermally Processed Green Vegetables” (“Quality Factors of Fruits and Vegetables,” ACS Symposium Series) (Published 1989), Donato et al. US 6,004,601, and 
Regarding Claim 32, Senger et al. discloses a vegetal product comprising a zinc-chlorophyll complex (’591, Column 1, lines 43-52) (‘591, Column 3, lines 14-20) (‘591, Column 4, lines 13-23).
Senger et al. is silent regarding a percentage of zinc chlorophyll complexes with regard to a total quantity of chlorophyll complex being between 15% and 100%, the Zn content in a packaged product containing the vegetal product being between 0.002% and 0.01% wherein the vegetal is table olives.
NPL Von Elbe et al. discloses that to obtain an acceptable green color in vegetables approximately 40% of the chlorophyll derivatives must complex with zinc  (Page 26), which falls within the claimed Zn chlorophyll complexes being present in a percentage of between 15% and 100% with regard to the total quantity of chlorophyll compounds.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of zinc chlorophyll complex with regard to the total quantity of chlorophyll complex of the vegetable of Senger et al. to be approximately 40% (which falls within the claimed percentage range of between 15% and 100%) as taught by NPL Von Elbe et al. since Von Elbe et al. teaches that the claimed percentage 
Further regarding Claim 32, Senger et al. modified with NPL Von Elbe et al. is silent regarding the Zn content in a packaged product containing the vegetal product being between 0.002% and 0.01% wherein the vegetal is table olives.
Donato et al. discloses a zinc ion aqueous blanch solution of 750 to 3000 ppm and that the zinc concentration used in the blanch solution depends on blanch time, the type of vegetable being blanched, and the desired level of green color retention (‘601, Column 4, lines 32-44) and that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution (‘601, Column 5, lines 46-58).
Both Senger et al. and Donato et al. are directed towards the same field of endeavor of green vegetables having a zinc chlorophyll complex.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of zinc content since Donato et al. teaches that the zinc concentration influences the desired level of green color retention.  One of ordinary skill in the art would adjust the amount of zinc based upon the desired green color level of the vegetable.
Further regarding Claim 32, Senger et al. discloses preserving the natural color of green vegetables using a zinc based solution (‘591, Column 3, lines 14-20) wherein an alkaline earth metal compound is mixed with a vegetable brine (‘591, Column 5, lines 7-30) such that the alkaline earth metal compound reduces the acidity rise in the container (‘591, Column 6, lines 3-11).
Senger et al. is silent regarding the vegetal product disposed in the brine being green table olives.
Nafisi-Movaghar et al. discloses green vegetables exhibiting saturated green coloration in an alkaline environment and exhibiting lighter, less saturated green coloration in an acidic environment (‘258, Paragraph [0033]) wherein olives (‘258, Paragraph [0055]) are stored within a container for packaging (‘258, Paragraph [0030]).
Both Senger et al. and Nafisi-Movaghar et al. are directed towards the same field of endeavor of vegetal products having a green color wherein the vegetal products are disposed in a container in an alkaline solution.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the green vegetal product disposed in the container of Senger et al. to be green olives as taught by Nafisi-Movaghar et al. based upon the particular green vegetable desired to be stored within the container.  Additionally, Nafisi-Movaghar et al. teaches that it was known and conventional to process green vegetables using alkaline treatment in order to maintain the green coloration of the green vegetables.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of copending Application No. 16/067,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claim 18 of the copending ‘026 application reads on Claims 32-33 and 37.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections of Claim 37 to 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d) have been made in view of the amendments.
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Applicant notes that applicant’s comments on Page 11 of the Remarks does not specifically and distinctly point out the supposed errors of the Office Action.  Applicant’s comments on Page 11 of the Remarks merely alleges that the prior art combination does not teach the limitations regarding a percentage of Zn-chlorophyll complexes between 15% and 100% with respect to the total chlorophyll pigments and a content of Zn in the product that is between 0.002% and 0.01% as recited in Claim 32 and that the content of Zn in the claimed product does not surpass 100% of the reference value of mineral nutrient (NRV = 10 mg/day) per 100 g of product as disclosed in Paragraphs Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).
Applicant argues on Page 12 of the Remarks that Senger only discloses vegetal products comprising a divalent metal zinc chlorophyll complex but does not disclose any of the features recited in Claim 32.  Applicant continues that Von Elbe discloses that approximately 40% of the cholorophyll derivatives must complex with zinc to obtain acceptable green color and contends that on Page 26 Von Elbe says that the data obtained in the study suggest that since the amount of zinc in processed green vegetables is restricted to 75 ppm satisfactory green color is best achieved using vegetables containing higher amounts of chlorophyll for spinach and beans and that vegetables containing lower amounts of chlorophyll such as peas may require processing at higher pH values for adequate color development that is complicated by the fact that production of pheo-derivatives for complexing reaction is reduced under alkaline conditions.  Applicant continues that achieving a satisfactory green color while maintaining a Zn content lower than 0.01% only seems possible in vegetables with high 
Examiner argues that Von Elbe et al. is being relied upon to teach that that to obtain an acceptable green color in vegetables approximately 40% of the chlorophyll derivatives must complex with zinc  (Page 26), which falls within the claimed Zn chlorophyll complexes being present in a percentage of between 15% and 100% with regard to the total quantity of chlorophyll compounds.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of zinc chlorophyll complex with regard to the total quantity of chlorophyll complex of the vegetable of Senger et al. to be approximately 40% (which falls within the claimed percentage range of between 15% and 100%) as taught by NPL Von Elbe et al. since Von Elbe et al. teaches that the claimed percentage of Zn chlorophyll complex with regard to the total quantity of chlorophyll compounds was known in the art to obtain an acceptable green color in vegetables.  Donato et al. is being relied upon to teach the limitations that a zinc ion aqueous blanch solution of 750 to 3000 ppm and that the zinc concentration used in the blanch solution depends on blanch time, the type of vegetable being blanched, and the desired level of green color retention (‘601, Column 4, lines 32-44) and that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution (‘601, Column 5, lines 46-58).  Both Senger et al. and Donato et al. are directed towards the same field of endeavor of green vegetables having a zinc chlorophyll complex.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of zinc content since Donato et al. teaches that the zinc concentration influences the desired level of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.
Applicant argues on Page 12 of the Remarks that Claim 32 requires a content of Zn in the final product not exceeding 0.01% (100% of the NRV per 100 g of product.
Examiner notes that Claim 32 does not recite with respect to the claimed amount of 0.01% (100% of the NRV per 100 g of product).  The claims do not recite any NRV per 100 g of product.  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Donato et al. is being relied upon to teach that the zinc concentration used in the blanch solution depends on blanch time, the type of vegetable being blanched, and the desired level of green color retention (‘601, Column 4, lines 32-44) and that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution (‘601, Column 5, lines 46-58).  Both Senger et al. and Donato et al. are directed towards the same field of endeavor of green vegetables having a zinc chlorophyll complex.  It would have been 
Applicant argues on Pages 13-14 of the Remarks with respect to Claim 37 that Donato et al. uses a quantity of Zn that is much higher (750 to 3000 ppm) than the Zn content in vegetables as claimed.  Applicant continues that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution and asserts that incorporating 750 to 3000 ppm into vegetables but does not suggest using a quantity as low as that recited in Claim 32.  Applicant points to an examples in Donato mentioning a content of 34.9 mg Zn/100 g of broccoli and 131.1 mg/100 g broccoli to have an excellent green color and alleges that Donato uses a high amount of Zn in the final product and does not provides a process to maintain green color in vegetables at the same time maintaining a low content of Zn between 0.002 and 0.01%
Examiner argues that Donato et al. teaches that the zinc concentration used in the blanch solution depends on blanch time, the type of vegetable being blanched, and the desired level of green color retention (‘601, Column 4, lines 32-44) and that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution (‘601, Column 5, lines 46-58).  Both Senger et al. and Donato et al. are directed towards the same field of endeavor of green vegetables having a zinc chlorophyll complex.  It would have been obvious to one of ordinary skill in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Donato et al. establishes that the zinc concentration used in the blanch solution depends on blanch time, the type of vegetable being blanched, and the desired level of green color retention (‘601, Column 4, lines 32-44) and that the amount of zinc incorporated into the vegetable during the blanch is less than the amount of zinc in the blanch solution (‘601, Column 5, lines 46-58).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Appellants (applicants) have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).II.).  It is also noted that Claim 37 does not recite any particular Zn content.  Only Claim 32 recites a particular Zn content.  Additionally, it is noted it is unknown what is being claimed in Claim 37.  Where there is a great deal of confusion and uncertainty as to the In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).  It is noted that a prior art rejection of Claim 37 under 35 USC 103(a) has not been made since there is a great deal of confusion as to what is being claimed in Claim 37.  It is also noted that Claim 37 is rejected under 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792